Citation Nr: 0919599	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 until March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in June 2007, 
February 2008, and July 2008 when it was remanded for further 
development.

The Veteran was scheduled for a Video Conference Hearing in 
February 2009; however, he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  Accordingly, this Veteran's request for 
a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-
connected asthma disability, currently rated as 10 percent 
disabling.  The Veteran filed his most recent claim for an 
increased rating for service-connected asthma in May 2003.  
The Veteran stated in his January 2007 Travel Board hearing 
that he receives continuous treatment for asthma at the 
Tampa, Florida VA Medical Center; however, the claims file 
only contains records through June 2007.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007). 
 In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court 
of Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the Board has no 
discretion and must remand the claims to obtain the VA 
clinical records pertaining to the Veteran's treatment for 
asthma dated since June 2007 to the present.

The Veteran was afforded a VA Compensation and Pension (C & 
P) examination in July 2003.  At that time the Veteran 
expressed a history of symptomatology similar to that claimed 
in testimony at the January 2007 Travel Board hearing before 
a judge no longer with the Board.  The Veteran noted a 
chronic and productive cough, especially at night, no 
emergency room treatment for asthma, a positive response to 
occasional use of medication, no incapacitating periods, and 
no oxygen required.  Upon examination, the examiner noted the 
Veteran's lungs to be clear "with no acute disease."  The 
examiner also noted that the Veteran's pulmonary function 
tests were "within normal limits."  

In June 2007, the Board remanded the Veteran's claim for the 
Veteran to be afforded a more recent C & P examination.  In a 
letter dated July 2, 2007, the Veteran was notified he was 
schedule for a pulmonary examination on August 4, 2007.  A 
July 3, 2007 letter informed the Veteran that he was 
scheduled for a pulmonary examination on July 28, 2007.  On 
July 3, 2007 the Veteran was notified via letter that the 
August 4, 2007examination was cancelled.  The Veteran failed 
to report for the July 28, 2007 examination.  In a letter 
dated November 2007, the Veteran stated that he reported for 
the August examination and was informed that he had missed 
his appointment on July 28, 2007.  The Veteran reported that, 
although he was informed that he missed the July appointment, 
he was examined on August 4, 2007.  However, the Board notes 
that there is no record of the examination in the claims 
file.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159. This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The Veteran's July 2003 examination does not appropriately 
assess the Veteran's current disability as it was conducted 
almost six years ago.  The claims file contains no record 
from the August 2007 examination.  Even if the results of the 
August 2007 examination are associated with the file, the 
information in this report is nearly two years old and will 
not accurately reflect the current state of the Veteran's 
asthma disability.  As such, a new examination is necessary 
prior to adjudication to determine the Veteran's current 
level of disability from asthma.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Attempt to obtain and associate with 
the claims folder VA medical records 
pertaining to the Veteran that are dated 
after June 2007.

2.  Attempt to obtain and associate with 
the claims folder the report of the VA C & 
P examination performed in August 2007.

3.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and severity of his asthma 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  All indicated tests and studies 
should be performed.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached 
in a legible report.

4.  Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal is not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




